
	
		II
		111th CONGRESS
		2d Session
		S. 3472
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2010
			Mr. Menendez (for
			 himself, Mr. Nelson of Florida,
			 Mr. Lautenberg, Mr. Schumer, Mr.
			 Whitehouse, Mr. Sanders,
			 Mr. Brown of Ohio,
			 Mrs. Gillibrand,
			 Mr. Kaufman, Mrs. Murray, Mr.
			 Reed, Mrs. Feinstein,
			 Mr. Feingold, Mr. Durbin, Mr.
			 Merkley, Mr. Casey,
			 Mr. Leahy, Ms.
			 Mikulski, Mr. Franken,
			 Mr. Harkin, Ms.
			 Klobuchar, Mrs. Shaheen, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Oil Pollution Act of 1990 to
		  require oil polluters to pay the full cost of oil spills, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Big Oil Bailout Prevention Unlimited
			 Liability Act of 2010.
		2.Removal of limits on liability for offshore
			 facilities
			(a)In generalSection 1004(a)(3) of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2704(a)(3)) is amended by striking plus
			 $75,000,000 and inserting and the liability of the responsible
			 party under section 1002.
			(b)Effective
			 dateThe amendment made by
			 this section takes effect on April 15, 2010.
			
